Citation Nr: 1412822	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-37 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, including service in Vietnam.  He died in June 2005, and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded the case for further development.  

In a decision in October 2011, the Board denied the claim of service connection for the cause of the Veteran's death.  The Appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an Order in an August 2012, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Appellant, who was represented by counsel, and vacated the Board's decision, and remanded the claim to the Board for compliance with instructions in the Joint Motion.

In November 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.








FINDINGS OF FACT

1.  The Veteran died in June 2005 and the death certificate listed only sudden cardiac syndrome as the cause of death.

2.  The fatal disease, sudden cardiac syndrome, was due to ischemic heart disease, coronary artery disease.

3.  Ischemic heart disease, coronary artery disease, is presumed to have onset in service due to exposure to Agent Orange in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the Board is granting the benefit sought on appeal, VCAA compliance need not be addressed.







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a Veteran's surviving spouse.  38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was the principal cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

The standards for determining whether or not a disability is service-connected are: 

A Veteran is entitled to VA disability compensation, that is, service connection, for disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).




In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38  C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 






If a Veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection is also warranted for a disability that is proximately due to or caused by a service-connected disability.  38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, at 74. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604  (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 




If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 


After service in June 2005 the Veteran died. The death certificate lists sudden cardiac death syndrome as the cause of death.  No other condition was listed as contributing to death. The death certificate shows the Veteran died in a motel room and the remains were cremated.  An autopsy was not done.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), 70 percent disabling; residuals of a gunshot wound to the right forearm with arthritis of the right elbow, 10 percent disabling; and contracture of the right middle and little fingers, 30 percent disabling. The Veteran was also rated totally disabled for compensation based on individual unemployability since March 2002.  

The service personnel records show that the Veteran was awarded the Combat Action Ribbon for service in Vietnam, but the gunshot wound was unrelated to combat as the Veteran suffered the wound in an altercation with another Marine.




The service treatment records contain no complaint, finding, history, treatment, or diagnosis of heart disease. 

After service, on VA examination in April 1971, there were no cardiac findings.  Private medical records, records of Social Security Administration, and VA records show that the Veteran was treated for a number of health problems besides his service-connected disabilities, including high blood pressure, obesity, low back pain, peripheral neuropathy, insomnia, sleep apnea, seizures, hepatitis, and a gallstone.  

In June 1993, the Veteran complained of chest pain and left hand numbness. The cardiac profile and an EKG were within normal limits and the Veteran was cleared of any cardiac cause for the chest pain.  In November 1996, an EKG as unusual for the Veteran's age, suggesting a left atrial enlargement.  By March 1997, the Veteran had a history of hypertension.  In April 1999, the Veteran stated that his blood pressure varied, but he did not take medication.  In November 2002, the Veteran was on medication for high cholesterol. 

In February 2005, the Veteran developed chest pain. Nitroglycerin relieved the symptoms. Blood pressure was 137/85.  The diagnosis was chest pain, angina, and the Veteran was at high risk for coronary artery disease.  A cardiac workup and an EKG revealed a normal sinus rhythm without evidence of acute or remote ischemia.

In April 2005, it was noted that the Veteran had multiple risk factors for heart disease and that the Veteran could not tolerate any extended walking.  After testing, the impression included a small myocardial scar, which was a fixed defect in the apical anteriorlateral aspect of the myocardium.  


No stress induced ischemic defect was identified and no wall motion abnormality was noted.  The calculated ejection fraction was 52 percent. 

In the last several weeks before the Veteran died, he was hospitalized or treated by VA, including about one week before he died, when he was described as depressed, with worsening hallucinations, insomnia, and confused and erratic behavior. He did not have any chest pain and the recorded blood pressure readings were 125/71 and 116/73.  He had a regular and rhythmic heart rate. There were no murmurs, gallops, or rubs.  Blood tests, including total cholesterol, were normal except for an elevated white blood count. 

In June 2005, one day before his death, VA described the Veteran as depressed and not eating much, his overall strength and condition was poor.  He used a walker. He still had nausea, but no vomiting. He smoked about two packs of cigarettes a day and used a nonprescription diuretic for edema. The Veteran did not have any chest pain and his blood pressure was 128/85. 

In December 2010 after a review of the Veteran' history, a VA cardiologist noted the absence of events immediately preceding the Veteran's death and that there was no autopsy or toxicology report.  The VA cardiologist stated that the first cardiac findings began with the complaint of chest pains in February 2005 followed by a workup with a normal examination and EKG and that an additional nuclear stress test was also normal except for the question of apical scarring, and in the short period before the Veteran's death there were no cardiac symptoms, signs, or abnormal cardiac tests. 






The VA cardiologist stated that besides PTSD the Veteran had other major cardiac risk factors, namely, smoking, hypertension, and hyperlipidemia, although the VA cardiologist did not find good documentation for the hyperlipidemia and could not determine when the Veteran was first placed on medication to treat the hyperlipidemia. 

The VA cardiologist concluded that the nuclear heart study showed no evidence of myocardial ischemia and that from a statistical standpoint, the diagnosis of sudden cardiac syndrome was not supported by the evidence.  The VA cardiologist concluded that it was high unlikely that the cause of death was sudden cardiac syndrome as there was no evidence of ischemic or structural heart disease or arrhythmia by definitive studies within two months of the Veteran's death, resulting in only a statistical probability of 0.5% and that attributing the Veteran's death to sudden cardiac death syndrome was purely speculative. 

In February 2014,the Board obtained an expert medical opinion from the Veterans Health Administration.  The VHA expert was asked in part:

Whether it is more likely than not (probably greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion was not possible without resort to speculation that:

Sudden cardiac death syndrome was due to ischemic heart disease, which includes coronary artery disease?

The VHA medical expert, a Board-Certified Cardiologist with 27 years of experience, expressed the opinion that it was more likely than not that the Veteran experienced sudden cardiac death due to underlying coronary artery disease.  


The VHA expert explained that the Veteran's death was sudden and unexpected, that sudden cardiac death was the leading cause of sudden and unexpected death, that the majority of patients who experience sudden cardiac death have coronary heart disease, that the Veteran had several risk factors for coronary artery disease, such as, smoking, hypertension, and hyperlipidemia, that the Veteran had at least on one occasion a suggestion of coronary artery disease, and  that the Veteran had a myocardial perfusion scan that suggested the presence of coronary artery disease.

Analysis

As the Veteran serve in Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), it is presumed that he was exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).

Ischemic heart disease, which includes coronary artery disease, is on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) due to exposure to Agent Orange. 

While there is lay and medical evidence on other theories of service connection for the cause of the Veteran's death, the Board finds that the disposition of the claim rests with the evidence that pertains to whether sudden cardiac death syndrome was due to ischemic heart disease, which includes coronary artery disease. 

The evidence on the question of an association between sudden death syndrome and coronary artery disease against the claim consists of the opinion of a VA cardiologist.   The VA cardiologist noted the absence of events immediately preceding the Veteran's death and that there was no autopsy or toxicology report.  



The VA cardiologist stated that besides PTSD the Veteran had other major cardiac risk factors, namely, smoking, hypertension, and hyperlipidemia.  The VA cardiologist concluded that a nuclear heart study showed no evidence of myocardial ischemia and that from a statistical standpoint, the diagnosis of sudden cardiac syndrome was not supported by the evidence.  The VA cardiologist expressed the opinion that it was high unlikely that the cause of death was sudden cardiac syndrome as there was no evidence of ischemic or structural heart disease or arrhythmia by definitive studies within two months of the Veteran's death, resulting in only a statistical probability of 0.5% and that attributing the Veteran's death to sudden cardiac death syndrome was purely speculative. 

The evidence on the question of an association between sudden death syndrome and coronary artery disease in support of the claim consists of the opinion of a VHA expert, also a cardiologist.  The VHA expert expressed the opinion that it was more likely than not that the Veteran experienced sudden cardiac death due to underlying coronary artery disease.  


The VHA expert explained that the Veteran's death was sudden and unexpected, that sudden cardiac death was the leading cause of sudden and unexpected death, that the majority of patients who experience sudden cardiac death have coronary heart disease, that the Veteran had several risk factors for coronary artery disease, such as, smoking, hypertension, and hyperlipidemia, that the Veteran had at least on one occasion a suggestion of coronary artery disease, and that the Veteran had a myocardial perfusion scan that suggested the presence of coronary artery disease.








With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion. 

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Appellant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Whereas here the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.

As the positive and negative medical opinions are of equal probative value, the Board finds that the evidence of record is in equipoise as to whether the sudden death syndrome was due to underlying ischemic heart disease, namely, coronary artery disease.  











As the evidence as to whether the sudden death syndrome was due to underlying coronary artery disease is in equipoise, and as coronary artery disease, ischemic heart disease, is a disease subject to presumptive service connection for the Vietnam era Veteran, and as service connection is established for the underlying cause of death, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


